IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

HEALTH SYSTEM, INC.

LAUREN SCOTTOLINE, )
individually and as Parent and ) C.A.NO.: N19C-08-135 AML
Guardian of J.S.S., a Minor, )
)
Plaintiffs, )
) TRIAL BY JURY OF
V. ) TWELVE DEMANDED
)
WOMEN FIRST, LLC, FIRST )
STATE WOMEN’S CARE, P.A., )
MATERNITY AND )
GYNECOLOGY ASSOCIATES, )
P.A., and CHRISTIANA CARE )
)
)
)

Defendants.

Submitted: October 11, 2019
Decided: October 15, 2019

ORDER

Upon Review of the Affidavit of Merit — Accepted

On October 11, 2019, Defendants Women First, LLC, d/b/a First State
Women’s Care, d/b/a Maternity and Gynecology Associates, filed a motion asking
the Court to review Plaintiffs’ affidavit of merit, in camera, to determine whether it
complies with 18 Del. C. §§ 6853(a)(1) and (c).!

Specifically, Defendants asked the Court to determine whether the affidavit:

(1) is signed by an expert witness; (2) is accompanied by a curriculum vitae; (3)

 

118 Del. C. § 6853(d).
gives an opinion there are reasonable grounds to believe there has been a breach in
the standard of care by the Moving Defendants and that the breach is the proximate
cause of the injuries alleged in the Complaint; and (4) indicates the expert is licensed
to practice medicine as of the date of the affidavit, and establishes the expert, for the
three years preceding the alleged negligent act, has been engaged in the treatment of
patients and/or in the teaching/academic side of medicine in the same or similar field
of medicine at issue in this case, which is obstetrics and gynecology.

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.” The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence.? The affidavit must state that
reasonable grounds exist to believe the defendant was negligent in a way that
proximately caused the plaintiffs injury. The statute’s requirements are minimal.
Accordingly, an affidavit of merit tracking the statutory language complies with the

statute.>

 

* Id. § 6853(a)(1).

3 Id. § 6853(c).

4 Id.

> See Dishmon y. Fucci, 32 A.3d 338, 342 (Del. 201 1) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along with confirmation that he or she is qualified to proffer a medical opinion.”).

2
After in camera review, the Court finds:

1.

a

An expert signed the affidavit;

The affidavit was accompanied by a current curriculum vitae;

The expert gives an opinion that there are reasonable grounds to believe
there has been a breach in the standard of care by each defendant and
that each breach against each defendant was a proximate cause of
injuries to the minor plaintiff; and

The curriculum vitae establishes the expert is licensed to practice

medicine as of the date of the affidavit and for the three years preceding

_ the negligent act, the expert was engaged in the treatment of patients in

the same or similar field of medicine (obstetrics and gynecology) as the

defendants.

Considering the above, the Court finds that the affidavit of merit complies

with 18 Del. C. §§ 6853(a)(1) and (c) as to Defendants Women First, LLC, d/b/a

First State Women’s Care, d/b/a Maternity and Gynecology Associates.

IT IS SO ORDERED. A
Abi

ail M. LeGrew, Judge

Original to Prothonotary

cc: Bruce L. Hudson, Esquire
Bradley J. Goewert, Esquire
Thomas J. Marcoz, Esquire